PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/112,670
Filing Date: 25 Aug 2018
Appellant(s): International Business Machines Corporation



__________________
Daniel P. Nelson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 28, 2022 appealing from the final Office Action mailed on February 17, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 17, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
	The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barajas Gonzalez et al.(US 2017/0098462 A1)(hereinafter Barajas) in view of Purkayastha et al.(US 2013/0231779 A1)(hereinafter Purkayastha) in further view of Kangas et al.(US 2014/0146038 A1)(hereinafter Kangas) in further view of Macias et al.(US 2018/0075873 A1)(hereinafter Macias).
Regarding claims 1, 8 and 15, Barajas discloses a method, a computer program product and a system for diagnosing problems in tape libraries [See abstract, Figs. 1-12 and par. 0006-0010, 0032 regarding method for tape-based data storage system and computer program product for tape-base data storage system], the method comprising / the computer program product comprising a computer-readable storage medium having computer-usable program code embodied therein, the computer-usable program code configured to perform the following when executed by at least one processor[See par. 0009, 0033, 0119 regarding The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention] / the system comprising: at least one processor [See par. 0098, 0127-0128 regarding a system according to various embodiments may include a processor and logic integrated with and/or executable by the processor, the logic being configured to perform one or more of the process steps]; at least one memory device operably coupled to the at least one processor and storing instructions for execution on the at least one processor[See par. 0127-0128 regarding software logic may be stored on local and/or remote memory of any memory type, as known in the art.  A data processing system suitable for storing and/or executing program code may include at least one processor, which may be or be part of a controller, coupled directly or indirectly to memory elements through a system bus, such as processor 400 of FIG. 4. The memory elements can include local memory employed during actual execution of the program code, such as nonvolatile memory 404 of FIG. 4,], the instructions causing the at least one processor to: 
attaching, to a robot used to transport  tape cartridges within a tape library, at least one scanning device configured to capture data describing actual physical locations of internal components within the tape library / interface with at least one scanning device configured to capture data describing actual physical locations of internal components within the tape library, wherein the at least one scanning device is attached to a robot used to transport tape cartridges within the tape library [See at least par. 0036-0040, 0043, 0045-0046, 0049, 0074 regarding a storage frame may include multiple robotic accessors and/or service bays…Additionally, a first accessor 18 may be used to transport data storage media between the plurality of storage slots 16, the multi-cartridge deep slot cells, and/or the data storage drive(s) 15. According to various approaches, the data storage drives 15 may be optical disk drives, magnetic tape drives, or other types of data storage drives as are used to read and/or write data with respect to the data storage media… Further on, to catalogue tape libraries have included the use of identification labels, such as barcodes, which require a line of sight to read. These line of sight identification labels have been attached to the outer surface of a tape and/or tape housing, such that a robotic device may use a laser scanner to scan the identification labels …(Accordingly, data describing physical location of the cartridges, as an example, is captured)]; and
as the robot moves within the tape library, capturing, using the at least one scanning device, data / as the robot moves within the tape library, use the at least one scanning device, to capture data [See at least par. 0036-0040, 0043, 0045-0046, 0049, 0073-0074  regarding one or more data storage cartridges may be added into the library, e.g., at an I/O station 24, 25, whereby the controller of the automated data storage library 10 may then operate the accessory(s) 18, 28 to transport the cartridge(s) to specific multi-cartridge deep slot cell(s) 100, and place the cartridge(s) therein. Similarly, the controller may operate the accessory(s) to selectively extract, place and transport data storage cartridges with respect to the single cartridge storage slots 16, and/or transport inserted or added cartridge(s) to specific single cartridge storage slots 16. To catalogue tape libraries have included the use of identification labels, such as barcodes, which require a line of sight to read. These line of sight identification labels have been attached to the outer surface of a tape and/or tape housing, such that a robotic device may use a laser scanner to scan the identification labels. (Accordingly, data describing physical location of the cartridges, as an example, is captured)].
Barajas does not explicitly disclose  at least one scanning device configured to capture three-dimensional (3D) data describing actual physical locations of internal components within the tape library in three dimensions; as the robot moves within the tape library, capturing, using the at least one scanning device, the three-dimensional (3D) data / as the robot moves within the tape library, use the at least one scanning device to capture the three-dimensional (3D) data describing actual physical locations of the internal components within the tape library in three dimensions. 
However, capturing three-dimensional data that describes locations or positions of different components was well known in the art at the time of the invention was filed as evident from the teaching of Purkayastha [See at least Figs. 1A-6, par. 0006-0012, 0016, 0019, 0082-0087, 0098-0103, 0109 regarding a mobile inspection robot that includes a robot body and a drive system supporting the robot body and configured to maneuver the robot over a work surface. Further, the inspection behavior causes the robot to identify a navigation reference using the sensor system, maneuver to a scanning location using the navigation reference and obtain at least one sensor reading using the sensor system of at least one target at the scanning location. The at least one the sensor reading may include at least one of an infrared image, a visual image, temperature, or humidity. The robot 100 may include a sensor system 500 having several different types of sensors. The sensor system 500 may include one or more types of sensors supported by the robot body 110, which may include obstacle detection obstacle avoidance (ODOA) sensors, communication sensors, navigation sensors, etc. For example, these sensors may include, but not limited to, proximity sensors 532, contact sensors, camera(s) 118, 119, 162, 172 (e.g., volumetric point cloud imaging, three-dimensional (3D) imaging or depth map sensors, visible light camera and/or infrared camera), sonar (e.g., ranging sonar and/or imaging sonar), radar, LIDAR (Light Detection And Ranging, which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target), LADAR (Laser Detection and Ranging), laser scanner, ultrasound sensor 538, etc… For example, the robot 100b identifies and reads navigation references 80 (e.g., human and/or machine-readable glyphs or stickers) affixed near the electrical equipment 10 to be scanned (FIG. 1B)… The system is able to identify and inspect electrical equipment by using a camera of the sensor system... (Accordingly, 3D images can be captured by the robot as it moves over a work surface)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Barajas with Purkayastha teachings by including “at least one scanning device configured to capture three-dimensional (3D) data describing actual physical locations of internal components within the tape library in three dimensions; as the robot moves within the tape library, capturing, using the at least one scanning device, the three-dimensional (3D) data / as the robot moves within the tape library, use the at least one scanning device to capture the three-dimensional (3D) data describing actual physical locations of the internal components within the tape library in three dimensions” because this combination will have the advantage of providing the use sensors to capture images for the physical identification of components in a system[See Purkayastha: at least Figs. 1A-6, par. 0006-0012, 0016, 0019, 0082-0087, 0098-0103, 0109].
Further on, Purkayastha teaches or suggests compiling / compile the 3D data to generate a map of the internal components [See Purkayastha: at least Figs. 13-16,  par. 0021-0023, 0082-0087, 0095-0105, 0121, 0138 regarding a method of monitoring environmental parameters includes receiving sensor data from a mobile inspection robot, processing the received sensor data on a computing processor, electronically displaying a model of an environment about the robot, and electronically displaying the processed sensor data. In some implementations, the sensor data includes at least one of temperature, humidity, air flow, or an image. The model may be a three-dimensional model, a picture, video and/or a robot generated map. The method may include displaying the processed sensor data as an augmented overlay on the model. Further on,  in Fig. 15B,  a first monitoring view 1510a may include a 3D model 1512 (or picture or video) of the robot environment (e.g., a data center), which may include a drive path P of the robot 100 and/or data collection locations Ln. In the case of the picture or video, the first monitoring view 1510a may include an augmented overlay thereon (e.g. augmented reality), so that the user can appreciate an actual view of the robot environment along with associated data. (Accordingly, the received sensor data from a mobile inspection robot is compiled and processed to generate three-dimensional data map)]; 
comparing / compare the map to a 3D model to determine if any of the internal components within the tape library deviate from locations or are outside of specifications established by the 3D model and generating/ generate, from the comparison, potential issues that are discovered within the tape library [See Purkayastha: Figs. 1-16,  par. 0051-0060, 0095-0096, 0114, 0138, 0143-0145 regarding simultaneous localization and mapping (SLAM) is a technique the robot 100 may use to build up a map (e.g., an occupancy map) within an unknown environment or scene 10 (without a priori knowledge), or to update an map within a known environment (with a priori knowledge from a given map), while at the same time keeping track of its current location. Maps can be used to determine a location within an environment 10 and to depict an environment for planning and navigation. The maps support the assessment of actual location by recording information obtained from a form of perception and comparing it to a current set of perceptions. In Fig. 16, the method includes receiving 1602 sensor data from a mobile inspection robot 100 and processing 1604 the received sensor data on a computing processor 200, 565, 1170, 1210, 1502. The method includes electronically displaying 1606 a model 1512 of an environment about the robot 100 and electronically displaying 1608 the processed sensor data 1522. The method may include displaying 1610 data collection locations Ln on the model 1512, where the data collection locations Ln are drive locations of the robot 100. Moreover, the method may include displaying 1612 one or more targets Tn on the model for each data collection location Ln. Each target Tn may have a different height with respect to the work surface. The method may include displaying sensor data 1522 associated with the one or more targets Tn of a data collection location Ln upon receiving a selection event (e.g., mouse-click, mouse-over, touch selection, etc.) corresponding to that data collection location Ln. Moreover, the method may include displaying sensor data 1522 associated with a target Tn upon receiving a selection event corresponding to that target Tn. In Fig. 15B, the first monitoring view 1510a may include a 3D data view 1514, which provides 3D rendering of the robot environment with overlaid data, such as temperature (e.g., a thermal image), humidity, and/or airflow in their corresponding collection locations Ln. In the example shown, the 3D data view 1514 provides a color gradient illustrating temperature changes and air flow direction indicators 1516. Further on, electrical components can be inspected by the collection and processing of sensor data by the robot.]. 
Barajas and Purkayastha do not explicitly disclose comparing / compare the map to a 3D model to determine if any of the internal components within the tape library deviate from locations or are outside of specifications established by the 3D model generating/ generate, from the comparison, a list of potential issues that are discovered within the tape library.
However, the generation of 3D models for performing comparisons to generate a list of potential issues was well known in the art at the time of the invention was filed as evident from the teaching of Kangas [See Kangas: Figs. 4-8,  par.  0024, 0026, 0037-0038, 0040-0043, 0053-0057  regarding after identifying the physical computer system, diagnostic vision program 114 retrieves a three-dimensional model corresponding to the system (step 204). Companies often produce CAD models during the development phase for computer systems in production. Additionally, when a computer system is designed, engineering drawings are often created for the development of the system. The engineering drawings are typically three-dimensional models, and accurately depict the components of the system as arranged in a standard setup…As depicted in FIG. 1, these models may be stored on server computer 106.  In an alternate embodiment, the forwarding of images to match a known system may also act as a request for corresponding models…In addition to the three-dimensional model, diagnostic vision program 114 also receives real-time or current system information from the physical computing system (step 206).  The received three-dimensional model may provide an expected assembly of the system that the physical computing system is identified as, but presents an indirect representation of the internal system and cannot anticipate deviations to the expected arrangement and cannot add information specific to the state of the actual existing computer system…Current system information may include, in various embodiments, inventory data, configuration data, diagnostic data, and even live picture or video feeds from within server computing system 104… FIG. 5 illustrates the modification of the three-dimensional model based on diagnostic information. As depicted, mobile device 102 receives diagnostic data indicating the failure of a specific blade server, and highlights the failed server on the displayed model.  Cross-hairs are depicted on the display, which when over the highlighted blade server, cause additional information to be displayed.  Here, the displayed information includes the failure, the location, and a part number…].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Barajas and Purkayastha with Kangas teachings by including “comparing / compare the map to a 3D model to determine if any of the internal components within the tape library deviate from locations or are outside of specifications established by the 3D model generating/ generate, from the comparison, a list of potential issues that are discovered within the tape library” because this combination will have the advantage of providing the generation of a 3D model of the system for performing comparisons to generate a list of potential issues.
Barajas, Purkayastha and Kangas do not explicitly disclose wherein the scanning device captures the 3D data during normal and customary operation of the robot as it transports tape cartridges without requiring dedicated movements to capture the 3D data.
However, capturing images or data during the normal and customary operation of the robot as it transport tape cartridges without dedicated movement to capture the images or data was well known in the art at the time of the invention was filed as evident from Macias[See at least abstract, Figs. 1-12 and par. 0005, 0036, 0081-0095,0098,0100 regarding an apparatus includes an accessor configured to transport data storage cartridges in a library environment, and a bracket configured to receive a wireless image capture device therein where the bracket is positioned to orient the wireless image capture device to capture images while the accessor is transporting data storage cartridges. According to an exemplary embodiment, an apparatus 1000 includes an accessor 1018 configured to transport data storage cartridges in a library environment and a bracket 1004 that may receive a wireless image capture device 1006, for example iPhone.TM., GoPro.TM., Samsung.TM.  Galaxy, etc, therein.  Moreover, the bracket 1004 may be positioned to orient the wireless image capture device 1006 to capture images while the accessor 1018 is transporting data storage cartridges. In various embodiments, the bracket on the robotic accessor secures the wireless image capture device so that the camera of the wireless image capture device may be pointed at the grippers.  From this position, video can be recorded of various activities of the grippers, for example, how the robotic accessor is grabbing the data storage cartridges; whether the robot is having a problem grabbing the data storage cartridges; whether the grippers are grabbing too high, too low, too far to the right, too far to the left; whether the robotic accessor is bouncing or vibrating; etc… (Thus, images or video is captured while the accesor is transporting data storage cartridges)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Barajas, Purkayastha and Kangas with Macias teachings by including “wherein the scanning device captures the 3D data during normal and customary operation of the robot as it transports tape cartridges without requiring dedicated movements to capture the 3D data” because this combination will have the advantage of providing the capturing of data while the robotic accessor is transporting data storage cartridges in a normal operation[See Macias: at least abstract, Figs. 1-12 and par. 0005, 0036, 0081-0095,0098,0100]

Regarding claims 2, 9 and 16, Barajas, Purkayastha, Kangas and Macias teach all the limitations of claims 1, 8 and 15, and are analyzed as previously discussed with respect to those claims. Further on, Purkayastha teaches or suggests  wherein the at least one scanning device includes at least one infrared (IR) scanning device[See Purkayastha: at least Figs. 1A-6, par. 0006-0012, 0016, 0019, 0082-0087, 0098-0103, 0109  regarding the inspection behavior causes the robot to identify a navigation reference using the sensor system, maneuver to a scanning location using the navigation reference and obtain at least one sensor reading using the sensor system of at least one target at the scanning location. The at least one the sensor reading may include at least one of an infrared image, a visual image, temperature, or humidity. The robot 100 may include a sensor system 500 having several different types of sensors. The sensor system 500 may include one or more types of sensors supported by the robot body 110, which may include obstacle detection obstacle avoidance (ODOA) sensors, communication sensors, navigation sensors, etc. For example, these sensors may include, but not limited to, proximity sensors 532, contact sensors, camera(s) 118, 119, 162, 172 (e.g., volumetric point cloud imaging, three-dimensional (3D) imaging or depth map sensors, visible light camera and/or infrared camera), sonar (e.g., ranging sonar and/or imaging sonar), radar, LIDAR (Light Detection And Ranging, which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target), LADAR (Laser Detection and Ranging), laser scanner, ultrasound sensor 538, etc… For example, the robot 100b identifies and reads navigation references 80 (e.g., human and/or machine-readable glyphs or stickers) affixed near the electrical equipment 10 to be scanned (FIG. 1B)… (Accordingly, the sensor can be an infrared sensor, etc)].
Regarding claims 3, 10 and 17, Barajas, Purkayastha, Kangas and Macias teach all the limitations of claims 1, 8 and 15, and are analyzed as previously discussed with respect to those claims. Further on, Purkayastha teaches or suggests  wherein the at least one scanning device gathers temperature data associated with the internal components[See Purkayastha: at least Figs. 1A-6, par. 0006-0012, 0016, 0019, 0082-0087, 0098-0103, 0109  regarding the inspection behavior causes the robot to identify a navigation reference using the sensor system, maneuver to a scanning location using the navigation reference and obtain at least one sensor reading using the sensor system of at least one target at the scanning location. The at least one the sensor reading may include at least one of an infrared image, a visual image, temperature, or humidity. The robot 100 may include a sensor system 500 having several different types of sensors. The sensor system 500 may include one or more types of sensors supported by the robot body 110, which may include obstacle detection obstacle avoidance (ODOA) sensors, communication sensors, navigation sensors, etc. For example, these sensors may include, but not limited to, proximity sensors 532, contact sensors, camera(s) 118, 119, 162, 172 (e.g., volumetric point cloud imaging, three-dimensional (3D) imaging or depth map sensors, visible light camera and/or infrared camera), sonar (e.g., ranging sonar and/or imaging sonar), radar, LIDAR (Light Detection And Ranging, which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target), LADAR (Laser Detection and Ranging), laser scanner, ultrasound sensor 538, etc… For example, the robot 100b identifies and reads navigation references 80 (e.g., human and/or machine-readable glyphs or stickers) affixed near the electrical equipment 10 to be scanned (FIG. 1B)… (Accordingly, the sensor can be an infrared sensor and also sensor data includes temperature)].
Regarding claims 4, 11 and 18, Barajas, Purkayastha, Kangas and Macias teach all the limitations of claims 3, 10 and 17, and are analyzed as previously discussed with respect to those claims. Further on, Purkayastha and Kangas teach further comprising comparing / wherein the computer-usable program code is further configured to compare / wherein the instructions further cause the at least one processor to compare temperature data associated with the map to temperature data associated with the 3D model [See Purkayastha: Figs. 1-16,  par. 0021-0023, 0051-0060, 0073, 0082-0087, 0095-0105, 0114, 0121-0123, 0138, 0141-0145 regarding simultaneous localization and mapping (SLAM) is a technique the robot 100 may use to build up a map (e.g., an occupancy map) within an unknown environment or scene 10 (without a priori knowledge), or to update an map within a known environment (with a priori knowledge from a given map), while at the same time keeping track of its current location. Maps can be used to determine a location within an environment 10 and to depict an environment for planning and navigation. The maps support the assessment of actual location by recording information obtained from a form of perception and comparing it to a current set of perceptions. Further on,  a mobile robot 100, 100b may be used to monitor or observe electrical equipment 10, such as switch gear 10a and/or data center equipment 10b, in a data center 50. The robot 100, 100b may autonomously navigate about the data center 50 taking sensor readings, which can be communicated to a remote user for live or later viewing and analysis. Robots 100 can provide an economical alternative to manual inspections or audits, and can help ensure the facility meets the stringent availability requirements imposed on data center operators in two ways: by safely inspecting the data center's electrical supply equipment and by regularly monitoring the environmental conditions (temperature, humidity, etc.) inside the server room itself. The robot 100 can be programmed to maneuver autonomously or using a map to traverse aisles 52 of the data center 50, stop in front of the electrical equipment 10b (e.g., server racks), and perform scans for parameters of interest (e.g., temperature, humidity, electrical arcing, static discharge, etc.). The robot 100 may measure the parameters at different heights and repeat the measurements as necessary. In Fig. 15B, the first monitoring view 1510a may include a 3D data view 1514, which provides 3D rendering of the robot environment with overlaid data, such as temperature (e.g., a thermal image), humidity, and/or airflow in their corresponding collection locations Ln. In the example shown, the 3D data view 1514 provides a color gradient illustrating temperature changes and air flow direction indicators 1516. See Kangas: par.  0026, 0037-0038 regarding after identifying the physical computer system, diagnostic vision program 114 retrieves a three-dimensional model corresponding to the system (step 204). Companies often produce CAD models during the development phase for computer systems in production. Additionally, when a computer system is designed, engineering drawings are often created for the development of the system. The engineering drawings are typically three-dimensional models, and accurately depict the components of the system as arranged in a standard setup…As depicted in FIG. 1, these models may be stored on server computer 106.  In an alternate embodiment, the forwarding of images to match a known system may also act as a request for corresponding models…In addition to the three-dimensional model, diagnostic vision program 114 also receives real-time or current system information from the physical computing system (step 206).  The received three-dimensional model may provide an expected assembly of the system that the physical computing system is identified as, but presents an indirect representation of the internal system and cannot anticipate deviations to the expected arrangement and cannot add information specific to the state of the actual existing computer system…Current system information may include, in various embodiments, inventory data, configuration data, diagnostic data, and even live picture or video feeds from within server computing system 104…].
Regarding claims 5 and 12, Barajas, Purkayastha, Kangas and Macias teach all the limitations of claims 4 and 11, and are analyzed as previously discussed with respect to those claims. Further on, Purkayastha and Kangas teach further comprising identifying differences between the temperature data associated with the map and the temperature data associated with the 3D model / wherein the computer-usable program code is further configured to identify differences between the temperature data associated with the map and the temperature data associated with the 3D  model [See Purkayastha: Figs. 1-16,  par. 0021-0023, 0051-0060, 0073, 0082-0087, 0095-0105, 0114, 0121-0123, 0138, 0141-0145 regarding maps can be used to determine a location within an environment 10 and to depict an environment for planning and navigation. The maps support the assessment of actual location by recording information obtained from a form of perception and comparing it to a current set of perceptions. Further on,  a mobile robot 100, 100b may be used to monitor or observe electrical equipment 10, such as switch gear 10a and/or data center equipment 10b, in a data center 50. The robot 100, 100b may autonomously navigate about the data center 50 taking sensor readings, which can be communicated to a remote user for live or later viewing and analysis. Robots 100 can provide an economical alternative to manual inspections or audits, and can help ensure the facility meets the stringent availability requirements imposed on data center operators in two ways: by safely inspecting the data center's electrical supply equipment and by regularly monitoring the environmental conditions (temperature, humidity, etc.) inside the server room itself. The robot 100 can be programmed to maneuver autonomously or using a map to traverse aisles 52 of the data center 50, stop in front of the electrical equipment 10b (e.g., server racks), and perform scans for parameters of interest (e.g., temperature, humidity, electrical arcing, static discharge, etc.). The robot 100 may measure the parameters at different heights and repeat the measurements as necessary. In Fig. 15B, the first monitoring view 1510a may include a 3D data view 1514, which provides 3D rendering of the robot environment with overlaid data, such as temperature (e.g., a thermal image), humidity, and/or airflow in their corresponding collection locations Ln. In the example shown, the 3D data view 1514 provides a color gradient illustrating temperature changes and air flow direction indicators 1516. See Kangas: Figs. 4-8,  par.  0024, 0026, 0037-0038, 0040-0043, 0053-0057 regarding FIG. 5 illustrates the modification of the three-dimensional model based on diagnostic information. As depicted, mobile device 102 receives diagnostic data indicating the failure of a specific blade server, and highlights the failed server on the displayed model.  Cross-hairs are depicted on the display, which when over the highlighted blade server, cause additional information to be displayed.  Here, the displayed information includes the failure, the location, and a part number…].
Regarding claims 6, 13 and 19, Barajas, Purkayastha, Kangas and Macias teach all the limitations of claims 1, 8 and 15, and are analyzed as previously discussed with respect to those claims. Further on, Kangas teaches or suggests  wherein the 3D model is derived from engineering drawings of the tape library and the internal components [See Kangas: par.  0037 regarding after identifying the physical computer system, diagnostic vision program 114 retrieves a three-dimensional model corresponding to the system (step 204). Companies often produce CAD models during the development phase for computer systems in production. Additionally, when a computer system is designed, engineering drawings are often created for the development of the system. The engineering drawings are typically three-dimensional models, and accurately depict the components of the system as arranged in a standard setup.].
Regarding claims 7, 14 and 20, Barajas, Purkayastha, Kangas and Macias teach all the limitations of claims 1, 8 and 15, and are analyzed as previously discussed with respect to those claims. Further on, Purkayastha and Kangas teach wherein the 3D model is derived from a previously generated map of the tape library and the internal components[See Purkayastha: Figs. 1-16,  par. 0051-0060, 0095-0096, 0114, 0141-0145 regarding simultaneous localization and mapping (SLAM) is a technique the robot 100 may use to build up a map (e.g., an occupancy map) within an unknown environment or scene 10 (without a priori knowledge), or to update an map within a known environment (with a priori knowledge from a given map), while at the same time keeping track of its current location. Maps can be used to determine a location within an environment 10 and to depict an environment for planning and navigation. The maps support the assessment of actual location by recording information obtained from a form of perception and comparing it to a current set of perceptions. See Kangas: par.  0026, 0037-0038 regarding after identifying the physical computer system, diagnostic vision program 114 retrieves a three-dimensional model corresponding to the system (step 204). Companies often produce CAD models during the development phase for computer systems in production. Additionally, when a computer system is designed, engineering drawings are often created for the development of the system. The engineering drawings are typically three-dimensional models, and accurately depict the components of the system as arranged in a standard setup…As depicted in FIG. 1, these models may be stored on server computer 106.  In an alternate embodiment, the forwarding of images to match a known system may also act as a request for corresponding models…In addition to the three-dimensional model, diagnostic vision program 114 also receives real-time or current system information from the physical computing system (step 206).  The received three-dimensional model may provide an expected assembly of the system that the physical computing system is identified as, but presents an indirect representation of the internal system and cannot anticipate deviations to the expected arrangement and cannot add information specific to the state of the actual existing computer system…Current system information may include, in various embodiments, inventory data, configuration data, diagnostic data, and even live picture or video feeds from within server computing system 104…]. 

(2) Response to Argument
	A summary of the arguments provided in the Appeal Brief are shown below:
	A. Independent claims 1, 8 and 15
	-On fourth paragraph of page 4 through first paragraph of page 6, Appellant argues with regards to the recitation “wherein the scanning device captures the 3D data during normal and customary operation of the robot as it transports tape cartridges without requiring dedicated movements to capture the 3D data” that what is disclosed by Macias is fundamentally different than what is recited in Appellant’s independent claims. Appellant acknowledges that Macias discloses “an accessor 1018 configured to transport data storage cartridges in a library environment and a bracket 1004 that may receive a wireless image capture device 1006, for example iPhone™, GoPro™, Samsung™ Galaxy, etc, therein” and that “the bracket 1004 may be positioned to orient the wireless image capture device 1006 to capture images while the accessor 1018 is transporting data storage cartridges” (See paragraph [0081 ]). However, Appellant asserts that such an arrangement would be expected since Macias’ “wireless image capture device 1006” is intended to gather information related to the accessor or gripper to which it is attached or to assist the accessor or gripper in performing its intended function (i.e., grabbing and moving data storage cartridges, etc.). Appellant’s claimed 3D “scanning device,” by contrast, does not assist with a task that is normally performed by a tape library robot (e.g., an accessor or gripper). Rather, Appellant’s claimed 3D “scanning device” takes advantage of movement of the tape library robot to perform a task that is not normally performed by a tape library robot, namely “captur[ing] three- dimensional (3D) data describing actual physical locations of internal components within the tape library in three dimensions.” It does this “during normal and customary operation of the robot as it transports tape cartridges without requiring dedicated movements to capture the 3D data.” Thus, Appellant’s 3D “scanning device” is fundamentally different than Macias’ “wireless image capture device 1006” because it does not gather information related to a tape library robot or assist the tape library robot in performing its normal functions. Thus, Macias’ “wireless image capture device 1006” is fundamentally different, both in capability and in how it is used, compared to the 3D “scanning device” recited in Appellant’s independent claims.

	B. Independent claims 1, 8 and 15
	-On second paragraph of page 6 through first paragraph of page 7, Appellant argues that the Examiner cites Purkayastha as teaching “capturing three-dimensional data that describes locations or positions of different components” (See, for example, page 2 of the Final Office Action), Purkayastha does so with a “mobile inspection robot” that is entirely different than the “robot used to transport tape cartridges within a tape library” recited in Appellant’s independent claims. Specifically, Purkayastha requires a highly complicated and complex “mobile inspection robot” to move around a data center and gather information. Part of the ingenuity or novelty of Appellant’s claimed invention is that it attaches a “scanning device configured to capture three-dimensional (3D) data” to an already existing “robot” that performs an entirely different and unrelated task (i.e., transporting tape cartridges within a tape library) and uses the normal and customary movements of this robot to capture “three-dimensional (3D) data describing actual physical locations of internal components within the tape library in three dimensions.” Because Purkayastha’s “mobile inspection robot” is fundamentally different in use and purpose than a “robot used to transport tape cartridges within a tape library,” as recited in Appellant’s independent claims, Appellant asserts that it would not be obvious to attach the “three-dimensional (3D) imaging or depth map sensors” of Purkayastha’s “mobile inspection robot” to Appellant’s recited “robot used to transport tape cartridges within a tape library.”
	Further on, on second paragraph of page 6,  Appellant argues that because of the differences between Appellant’s “scanning device” and Macias’ “wireless image capture device 1006,” as well as the significant differences between Appellant’s claimed “robot used to transport tape cartridges within a tape library” and Purkayastha’s “mobile inspection robot,” Appellant asserts that the independent claims are not rendered obvious by the cited prior art references.

	In response to argument A: Examiner respectfully disagrees. Macias discloses the use of a robotic accessor using a smartphone with imaging capabilities for automated data storage library. An apparatus includes an accessor configured to transport data storage cartridges in a library environment, and a bracket configured to receive a wireless image capture device therein where the bracket is positioned to orient the wireless image capture device to capture images while the accessor is transporting data storage cartridges. For example, an apparatus 1000 includes an accessor 1018 configured to transport data storage cartridges in a library environment and a bracket 1004 that may receive a wireless image capture device 1006, for example iPhone.TM., GoPro.TM., Samsung.TM.  Galaxy, etc, therein.  Moreover, the bracket 1004 may be positioned to orient the wireless image capture device 1006 to capture images while the accessor 1018 is transporting data storage cartridges. In various embodiments, the bracket on the robotic accessor secures the wireless image capture device so that the camera of the wireless image capture device may be pointed at the grippers.  From this position, video can be recorded of various activities of the grippers, for example, how the robotic accessor is grabbing the data storage cartridges; whether the robot is having a problem grabbing the data storage cartridges; whether the grippers are grabbing too high, too low, too far to the right, too far to the left; whether the robotic accessor is bouncing or vibrating; etc [See Macias: at least abstract, Figs. 1-12 and par. 0005, 0036, 0081-0095,0098,0100].
	Therefore, Macias teaches the use of a device to capture images or video while the robotic accessor is transporting data storage cartridges, that is, during the normal and customary operation of the robotic accessor as it transport tape cartridges without a dedicated or specific movement to capture the images or data.
	Further on, Purkayastha discloses a mobile inspection robot that includes a robot body and a drive system supporting the robot body and configured to maneuver the robot over a work surface. Further, the inspection behavior causes the robot to identify a navigation reference using the sensor system, maneuver to a scanning location using the navigation reference and obtain at least one sensor reading using the sensor system of at least one target at the scanning location. The robot 100 may include a sensor system 500 having several different types of sensors. The sensor system 500 may include one or more types of sensors supported by the robot body 110, which may include obstacle detection obstacle avoidance (ODOA) sensors, communication sensors, navigation sensors, etc. For example, these sensors may include, but not limited to, proximity sensors 532, contact sensors, camera(s) 118, 119, 162, 172 (e.g., volumetric point cloud imaging, three-dimensional (3D) imaging or depth map sensors, visible light camera and/or infrared camera), sonar (e.g., ranging sonar and/or imaging sonar), radar, LIDAR (Light Detection And Ranging, which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target), LADAR (Laser Detection and Ranging), laser scanner, ultrasound sensor 538, etc. [See Purkayastha: at least Figs. 1A-6, par. 0006-0012, 0016, 0019, 0068, 0082-0087, 0098-0103, 0109, 0120-0128]. 
Purkayastha’s method is configured to capture 3D data of the monitoring environment where the robot is moving over and to assess the actual location through the maps by recording information obtained from a form of perception and comparing it to a current set of perceptions. Thus, Purkayastha mobile inspection robot during the normal and customary operation can capture 3D data.
	Therefore, the Office stands the position that the combination of Purkayastha and Macias meet with the contended limitation.

In response to argument B: Examiner respectfully disagrees. Purkayastha discloses a mobile inspection robot that includes a robot body and a drive system supporting the robot body and configured to maneuver the robot over a work surface. Further, the inspection behavior causes the robot to identify a navigation reference using the sensor system, maneuver to a scanning location using the navigation reference and obtain at least one sensor reading using the sensor system of at least one target at the scanning location. The at least one the sensor reading may include at least one of an infrared image, a visual image, temperature, or humidity. The robot 100 may include a sensor system 500 having several different types of sensors. The sensor system 500 may include one or more types of sensors supported by the robot body 110, which may include obstacle detection obstacle avoidance (ODOA) sensors, communication sensors, navigation sensors, etc. For example, these sensors may include, but not limited to, proximity sensors 532, contact sensors, camera(s) 118, 119, 162, 172 (e.g., volumetric point cloud imaging, three-dimensional (3D) imaging or depth map sensors, visible light camera and/or infrared camera), sonar (e.g., ranging sonar and/or imaging sonar), radar, LIDAR (Light Detection And Ranging, which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target), LADAR (Laser Detection and Ranging), laser scanner, ultrasound sensor 538, etc… For example, the robot 100b identifies and reads navigation references 80 (e.g., human and/or machine-readable glyphs or stickers) affixed near the electrical equipment 10 to be scanned (FIG. 1B). Further on, as shown in Figure 3, the robot 100 include gripper 170, that includes a gripper camera 172 and first and second opposing fingers or tongs 174a, 174b for grasping objects. Also, robot 100 may include an articulated arm 150.  For example, with a robot 100a having an articulated arm 150, the robot 100a may move the arm 150 to position a supported sensor head 160 (having the scanner payload 560) to face the electrical equipment 10 (e.g., circuit breaker 20) and obtained a sensory scan of the electrical equipment 10, such as an infrared image/thermal scan, temperature, humidity, and/or ultrasound measurement of the electrical equipment 10. The robot controller 200 can analyze the captured sensor data and/or transmit the received sensor data to a remote location. For example, the controller 200 may analyze the infrared image and communicate a probability of are flashing or another hazardous condition [See Purkayastha: at least Figs. 1A-6, par. 0006-0012, 0016, 0019, 0068, 0082-0087, 0098-0103, 0109, 0120-0128].
Therefore, Purkayastha’s method is configured to capture 3D data of the monitoring environment where the robot is moving over and to assess the actual location through the maps by recording information obtained from a form of perception and comparing it to a current set of perceptions. Thus, Purkayastha mobile inspection robot during the normal and customary operation can capture 3D data.
Furthermore, Macias discloses the use of a robotic accessor using a smartphone with imaging capabilities for automated data storage library. An apparatus includes an accessor configured to transport data storage cartridges in a library environment, and a bracket configured to receive a wireless image capture device therein where the bracket is positioned to orient the wireless image capture device to capture images while the accessor is transporting data storage cartridges. For example, an apparatus 1000 includes an accessor 1018 configured to transport data storage cartridges in a library environment and a bracket 1004 that may receive a wireless image capture device 1006. Moreover, the bracket 1004 may be positioned to orient the wireless image capture device 1006 to capture images while the accessor 1018 is transporting data storage cartridges. In various embodiments, the bracket on the robotic accessor secures the wireless image capture device so that the camera of the wireless image capture device may be pointed at the grippers.  From this position, video can be recorded of various activities of the grippers, for example, how the robotic accessor is grabbing the data storage cartridges; whether the robot is having a problem grabbing the data storage cartridges; whether the grippers are grabbing too high, too low, too far to the right, too far to the left; whether the robotic accessor is bouncing or vibrating; etc [See Macias: at least abstract, Figs. 1-12 and par. 0005, 0036, 0081-0095,0098,0100].
	Therefore, Macias teaches the use of a device to capture images or video while the robotic accessor is transporting data storage cartridges, that is, during the normal and customary operation of the robotic accessor as it transports tape cartridges without a dedicated or specific movement to capture the images or data.
Accordingly, the Office stands the position that the combination of Purkayastha and Macias meet with the contended limitation.

	Dependent claims 2-7, 9-14 and 16-20 are not argued separately.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Ana Picon-Feliciano/Examiner, Art Unit 2482                                                                                                                                                                                                        



Conferees:
/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482                                                                                                                                                                                                        
/MATTHEW KWAN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.